Citation Nr: 1112210	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-17 853	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than October 1, 2007, for the award of a dependent spouse allowance.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty from September 1992 to August 1995, when he was discharged on account of physical disability.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 administrative adjustment to the Veteran's compensation rate.  The Veteran perfected a timely appeal as to the effective date of the adjustment. 


FINDINGS OF FACT




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist



Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran was awarded a 40 percent combined disability rating in July 1999.  He was informed by letter dated the same month that this award rendered him eligible for additional monetary allowance for each of his dependents.  He promptly submitted the appropriate form showing his October 1998 marriage to his first wife.  Based upon this information, the RO adjusted his disability compensation award.  In the letter notifying him of the adjustment he was also informed that he was required to tell VA immediately if there was any change in the number or status of his dependents.  

Information received later shows that the Veteran divorced his first wife in June 2002.  He then married his second wife in May 2005.  He did not contact or notify the VA about either the divorce or the second marriage.  The VA continued to pay him compensation benefits at a rate which included additional benefits for a dependent spouse throughout this time period.  

In August 2007, the VA mailed the veteran a routine form for the purpose of updating and verifying the VA's records reflecting the Social Security numbers of the veteran and his dependent(s).  On this form, the veteran recorded T's social security number, and mailed it back to the VA in September 2007.  This September 2007 form thus constituted the first notice to the VA of the veteran's second marriage. 

In response to the VA's query as to the discrepancy, the Veteran promptly provided copies of his divorce decree and marriage certificate reflecting the dates above.  The RO then took action to remove the spousal dependency allowance effective as of July 1, 2002, the month following the Veteran's divorce.  The RO then added a dependency allowance for the Veteran's second wife effective in February 2008.  The Veteran disagreed with the February 2008 date, and a Decision Review Officer amended the date to October 2007, interpreting the September 2007 form as the initial notification of the Veteran's remarriage.  The Veteran continues to contest this date, asserting that the spousal dependency allowance should be paid as of the date of his marriage in May 2005.

The effective date of a reduction in compensation benefits based on divorce is the first day of the month following the month of divorce.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.501(d)(2). 

The award of additional compensation payable to a Veteran for his/her dependent will be effective on the latest of the following dates:  1)  the date of the claim;  (This term means the following; listed in their order of applicability:  i) the date of the Veteran's marriage, if the evidence of the event if received within one year of the event; otherwise, ii) the date notice is received of the dependent's existence, if evidence is received within one year of the VA's request); 2) the date dependence arises; 3) the effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; or 4) the date of commencement of the Veteran's award.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.401(b).

Applying these regulations to the Veteran's situation, we find that the RO properly removed the spousal dependency allowance effective as of July 1, 2002, in accordance with 38 C.F.R. § 3.501(d)(2).  With regard to the Veteran's second marriage in May 2005, there is no indication, and the Veteran himself does not contend, that he notified the VA of his marriage at any point prior to September 2007, when he submitted the routine form for purposes of verifying his spouse's social security number.  Thus, the latest of the four potential dates listed in 38 C.F.R. § 3.401(b) is the date of the "claim" for a spousal dependency award.  38 C.F.R. § 3.401(b)(1).  As the Veteran did not provide information regarding his marriage within one year of the marriage (§ 3.401(b)(1)(i)), the second option provided comes into operation (§ 3.401(b)(1)(ii)).  In this case the VA received notice of the existence of the Veteran's second wife in September 2007.  Thus, September 2007 is the latest of the defined dates.  

Although the Veteran provided notice to VA of his second marriage in the form received by VA in September 2007, the effective date for the addition of the spousal depende

Correspondence from the RO dated prior to the veteran's divorce in August 1982 shows that the veteran was informed that the amount of his VA compensation was related to the number of dependents, including his spouse, in his household. Additionally, it is clear from a review of the file that the RO conducted periodic reviews of the veteran's benefits and at those time often requested that the veteran complete and submit a Declaration of Marital and Dependency Status form on which the veteran was required to certify that all information provided with regard to his VA benefits was true and correct. Therefore, from this, the Board concludes that it is reasonable the veteran knew or should have known that he had an obligation to report any changes in his marital status and that he knew or should have known that a change in his marital status would have a direct impact upon the amount of his monthly VA benefit payment. 

With the exercise of reasonable care, the veteran should have known that his benefits had not been reduced to reflect the change in his dependency status at the time when he was divorced from his first wife. The fact that he continued to accept the full payments, when he knew or should have known that additional benefits for a spouse were included and that he was not entitled to receive these additional benefits, relieves the VA of fault in the erroneous payments. 



The veteran has acknowledged that he failed to notify the VA of his 1982 divorce until 1991, when he submitted the form providing the Social Security numbers of his dependents. Therefore, during the period of time between his divorce in August 1982 and the RO's receipt of notice of the divorce, the RO continued to deposit VA compensation, which included additional monies for a dependent spouse, in the veteran's bank account and the veteran accepted these payments despite the fact that he did not have a dependent spouse between September 1982 and August 1987. 



ORDER





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


